DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment filed 07 December 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-6, 8, and 13-25 are pending.
Claims 1, 5, 13, and 21 are amended. 
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have been submitted.

Drawings
A corrected drawing sheet including amended figure 1B has been submitted.  Accordingly, the objection to the drawings is hereby withdrawn. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the claim terminology “flex” of claim 20. 
.  

Claim Objections
Claims 13-16 and 24-25 is objected to because of the following informalities:  
Claim 13, last line, recites “a bottom wall”.  Since claim 13 at line 3 recites “a bottom wall”, it appears that the last line contains a typographical error and “a bottom wall” should be changed to –the bottom wall--.  
Claim 16 recites the channel including two side walls and “a bottom wall”.  Since claim 1 (on which claim 16 depends) also sets forth the channel including “a bottom wall”, it appears that claim 16 contains a typographic error and “a bottom wall” should be changed to –the bottom wall--.  
Claims 14-15 and 24-25 are objected to as depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 13-17, 19, and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunter et al. (US Patent Publ. No. 2018/0168628).
With respect to claim 1, Hunter et al. disclose a surgical stapling instrument 1000 (fig. 1, [0377]) comprising first and second jaws (fig. 1, [0373]), wherein one of the jaws comprises a channel 1102 (figs. 6 and 44, [0382]) configured to receive a staple cartridge 1150 (figs. 6 and 44, [0382]), the channel bottom wall (figs. 6 and 44), a drive member (firing member 1670, fig. 43, [0434]) configured to translate through at least one of the first and second jaws ([0434]), a locking member (firing member lock 1742, fig. 43, [0434]) pivotable between a first position permitting distal translation of the drive member (fig. 45, [0434]), and a second position preventing distal translation of the drive member (fig. 50, [0434]), and the drive member including a ramped portion (central lock lug 1674, figs. 43 and 45, [0434]) configured to cooperate with the locking member 1742 (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 50, [0437]) and pivot the locking member 1742 towards the second position as the drive member is translated proximally (fig. 50, [0437]), and wherein the locking member is removably coupled to the bottom wall of the channel.  Hunter et al. disclose that the locking member 1742 includes a mounting portion 1743 that is mounted on the mounting assembly 1230 ([0434]), which mounting assembly 1230 is removably coupled to the side walls of the channel 1102 ([0414]) via side holes 1106, which side walls are connected to the bottom wall of the channel, and therefore the locking member 1742 is considered to be removably coupled to the bottom wall of the channel 1102.    
With respect to claim 2, Hunter et al. disclose a spring (leaf springs 1749, fig 50, [0434]) configured to bias the locking member 1742 towards the second position.  
With respect to claim 3, Hunter et al. disclose that the staple cartridge 1150 includes a shuttle (sled assembly 1120, fig. 43, [0436]) having a shelf (sled bosses 1124, fig. 45, [0436]), and wherein the locking member 1742 is disposed on the shelf when the locking member 1742 is in the first position (fig. 46, [0436]).
With respect to claim 4, Hunter et al. disclose that the channel further includes a slot (Annotated Figure A), the locking member being configured to engage the slot in the second position (fig. 50).  As shown in Annotated Figure A, a slot is formed between an end of the staple cartridge 1150 and an end of the projection 1674, in the channel 1102.  Since the locking member 1742 engages the 

    PNG
    media_image1.png
    368
    661
    media_image1.png
    Greyscale

With respect to claim 16, Hunter et al. disclose that the channel 1102 includes two side walls 1104 (fig. 6, [0414]) and a bottom wall (figs. 6 and 44), and wherein the cam surface (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 50, [0437]) is adjacent the bottom wall (Annotated Figure B).      

    PNG
    media_image2.png
    415
    600
    media_image2.png
    Greyscale

	With respect to claim 17, Hunter et al. disclose that the first jaw is an anvil jaw assembly (anvil 1130, fig. 6, [0382]) and the second jaw is a staple jaw assembly (channel 1102, fig. 6, [0382]) and wherein the staple cartridge 1150 (fig. 6, [0382]) comprises a shuttle (sled assembly 1120, fig. 43, [0436]), the drive member 1670 being configured to releasably engage and translate the shuttle in the distal direction through a staple firing stroke (figs. 46 and 47, [0428]). 
	With respect to claim 19, Hunter et al. disclose that the locking member 1742 is generally U-shaped (U-shape formed by hook arms 1746 extending from mounting portion 1743, fig. 43, [0434]).
	With respect to claim 21, Hunter et al. disclose that the drive member 1670 is actuated by a robotic surgical system.  Hunter et al. disclose that the tool drive assembly may be part of a robotically controlled surgical system and may include control systems ([0377]), and therefore the drive member is considered to be actuated by a robotic surgical system.

 wherein the locking member is removably coupled to the bottom wall of the channel.  Hunter et al. disclose that the locking member 1742 includes a mounting portion 1743 that is mounted on the mounting assembly 1230 ([0434]), which mounting assembly 1230 is removably coupled to the side walls of the channel 1102 ([0414]) via side holes 1106, which side walls are connected to the bottom wall of the channel, and therefore the locking member 1742 is considered to be removably coupled to the bottom wall of the channel 1102.    
	With respect to claim 6, Hunter et al. disclose a spring (leaf springs 1749, fig 50, [0434]) configured to bias the locking member 1742 towards the second position. 
 With respect to claim 8, Hunter et al. disclose that the channel further includes a slot (Annotated Figure A), the locking member being configured to engage the slot in the second position (fig. 50).  As shown in Annotated Figure A, a slot is formed between an end of the staple cartridge 1150 and an end of the projection 1674, in the channel 1102.  Since the locking member 1742 engages the slot in the second position, the channel is considered to include a slot, the locking member being configured to engage the slot in the second position.  


    PNG
    media_image3.png
    396
    644
    media_image3.png
    Greyscale

With respect to claim 23, Hunter et al. disclose that the guide structure (Annotated Figure C, fig. 100) is configured to direct the ramped surface (sled bosses 1124, fig. 45, [0436]) of the shuttle into contact with the ramped surface (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 46, [0437]) of the locking member when the drive member is translated in the distal direction.   Hunter et al. disclose in figures 6, 100, and 101 that the guide structure positions the staple cartridge in the channel, and thus also positions the shuttle (which is in the staple cartridge) with respect to the locking member (which is positioned with the channel).  Applicant states on page 16, line 25 through page 17, line 4 of the instant application that the “role of guide structure 135 in properly aligning the reload (and hence WO 2019/165403 PCT/US2019/01950117shuttle contained therein) assists in guiding ramped edge 138 of shuttle 
With respect to claim 13, Hunter et al. disclose a surgical stapling instrument 1000 (fig. 1, [0377]) comprising first and second jaws (fig. 1, [0373]), the second jaw including a channel 1102 (figs. 6 and 44, [0382]) defining a longitudinal axis, having a bottom wall (figs. 6 and 44) and being configured to receive a staple cartridge 1150 (figs. 6 and 44, [0382]), a drive member (firing member 1670, fig. 43, [0434]) configured to translate in a distal direction through the second jaw, and a locking member (firing member lock 1742, fig. 43, [0434]) pivotable between a first position permitting distal translation of the drive member (fig. 46, [0436]), and a second position preventing distal translation of the drive member (fig. 50, [0437]), the locking member 1742 including a pair of arms (hook arms 1746, fig. 43, [0434]), each arm having a surface (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 46, [0437]) configured to engage and align the drive member along the longitudinal axis of the channel as the drive member translates distally (figs. 46 and 47) between the arms of the locking member, and wherein the locking member is removably coupled to the bottom wall of the channel.  Hunter et al. disclose that the locking member 1742 includes a mounting portion 1743 that is mounted on the mounting assembly 1230 ([0434]), which mounting assembly 1230 is removably coupled to the side walls of the channel 1102 ([0414]) via side holes 1106, which side walls are 
	With respect to claim 14, Hunter et al. disclose that the locking member includes a pair of distally facing (Annotated Figure D) chamfered surfaces (“angled surfaces on the distal ends of the hook arms 1746” of the locking member 1742, fig. 46, [0437]).  

    PNG
    media_image4.png
    383
    648
    media_image4.png
    Greyscale

	With respect to claim 15, Hunter et al. disclose that the locking member 1742 is generally U-shaped (U-shape formed by hook arms 1746 extending from mounting portion 1743, fig. 43, [0434]).
	With respect to claim 24, Hunter et al. disclose that the pair of arms (hook arms 1746, fig. 43, [0434]) extend distally from the locking member (fig. 44) and wherein the contact surface of each arm is a proximally facing (Annotated Figure D) chamfered surface.  
	With respect to claim 25, Hunter et al. disclose that the staple cartridge 1150 includes a shuttle (sled assembly 1120, fig. 43, [0436]), and wherein the drive member 1670 is configured to releasably . 

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection to claim 16 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 18, the prior art fails to disclose or teach a surgical stapling instrument according to claim 16, further including wherein the bottom wall includes a pair of openings and the locking member includes a pair of feet configured to pass through respective openings in the bottom wall, the feet being movable from a first position preventing removal of the feet from the openings, to a second position allowing removal of the feet from the openings. 
With respect to claim 20, this claim depends from claim 18 and would likewise be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
With respect to the objection to the specification regarding claims 1, 13, and 21, Applicant’s arguments have been fully considered and are persuasive, and the objection to the specification regarding claims 1, 13, and 21 are hereby withdrawn.  
With respect to the objection to the specification regarding claim 20, Applicant’s arguments have been fully considered but are not persuasive. 

However, while an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.  This is necessary in order to insure certainty in construing the claims in the light of the specification.   If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.  See MPEP 608.01(o).  
Therefore, since original claim 12 of the PCT specification is not a part of the present written description, the specification fails to provide clear support or antecedent basis for the claimed term “flex”.    Accordingly, the objection to the specification is still deemed proper.  
With respect to the rejection of claims 1-4 and 16-21 under 35 U.S.C. 112(b), the amendments and Applicant’s arguments have been fully considered and are persuasive, and the rejection of claims 1-4 and 16-21 under 35 U.S.C. 112(b) is hereby withdrawn. 
With respect to the rejection of claims 1, 5, and 13 under 35 U.S.C. 102(a)(2) over Hunter et al. (US Patent Publ. No. 2018/0168628), Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that independent claims 1, 5, and 13 recite that the locking member is removably coupled to the bottom wall of the channel. 
However, Hunter et al. disclose that the locking member is removably coupled to the bottom wall of the channel.  Hunter et al. disclose that the locking member 1742 includes a mounting portion 1743 that is mounted on the mounting assembly 1230 ([0434]), which mounting assembly 1230 is 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        8 March 2022